Citation Nr: 1136787	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in January 2009, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2009, the Court vacated the Board's January 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The matter was again before the Board in March 2010, when the Board remanded it, and again in November 2010, when the Board denied it.  The Veteran appealed the Board's November 2010 denial to the Court.  In an Order dated in June 2011, the Court vacated the Board's November 2010 decision and remanded the case to the Board for development consistent with a JMR.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As directed by the Court, theBoard finds that the claims folder does not reflect that the RO substantially complied with the Board's directives set forth in its March 2010 remand.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2010 Board remand directed that, in providing a rationale for the etiology opinion offered, the clinician should state the opinion in terms of "whether it is at least as likely as not" (50 percent or more likelihood) that the Veteran's current psychiatric disability is causally related to active service.  In addition, the clinician was requested to provide a rationale for the opinion provided.  The Court held that the VA medical opinion obtained in this case is less than adequate because it did not utilize the suggested language of "whether it is at least as likely as not" with regard to the etiology of the disability at issue being related to service, and did not contain a sufficient rationale.  Therefore, a supplemental opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the April 2010 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the etiology of the Veteran's psychiatric disability.  In providing a rationale, the clinician must state the opinion in terms of "whether it is at least as likely as not" (50 percent or more likelihood) that the Veteran's current psychiatric disability is causally related to active service.  If the opinion is that the Veteran's current disability is not at least as likely as not related to active service, the opinion should include a rationale as to why the Veteran's current depression is not at least as likely as not related to symptoms described by the chaplain in service in a January 1980 letter.  The rationale must also include discussion of the Veteran's in-service and post service records, the Veteran's statements that he was separated from the service due to his inability to adjust and that he had depression in service, and the post service VA medical records which indicate that the Veteran's depression is due to his medical conditions.  (See records dated in December 2000, September 2001, August 2002, January 2003, and April 2003). 

2.  If the April 2010 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current psychiatric disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current psychiatric disability causally related to his military service.  In providing a rationale, the clinician must state the opinion in terms of "whether it is at least as likely as not" (50 percent or more likelihood) that the Veteran's current psychiatric disability: (1) was present during service; (2) was first noted within the one-year period following service with continuity of symptomatology thereafter; or (3) was related to symptoms described in the military chaplain's January 1980 letter.  The clinician is also asked to opine: (4) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current disorder is a psychosis.  The rationale must include discussion of the Veteran's in-service and post service records, to include a discussion of the in-service 1980 chaplain letter, the Veteran's statements that he was separated from the service due to his inability to adjust and that he had depression in service, and the post service VA medical records which indicate that the Veteran's depression is due to his medical conditions, if pertinent.  (See records dated in December 2000, September 2001, August 2002, January 2003, and April 2003.) 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

